Exhibit 10.1

CONSENT

This CONSENT (this “Consent”) is entered into as of April 28, 2008, by the
lenders identified on the signature pages hereof (the “Lenders”), WELLS FARGO
FOOTHILL, INC., a California corporation, as the arranger and administrative
agent for the Lenders (in such capacity, together with its successors and
assigns, if any, in such capacity, “Agent”; and together with the Lenders, the
“Lender Group”), BUCA, INC., a Minnesota corporation (“Parent”), and each of
Parent’s Subsidiaries identified on the signature pages hereof (such
Subsidiaries, together with Parent, are referred to hereinafter each
individually as a “Borrower”, and individually and collectively, jointly and
severally, as the “Borrowers”), with reference to the following:

WHEREAS, Borrowers and the Lender Group are parties to that certain Credit
Agreement, dated as of November 15, 2004 (as amended, restated, supplemented, or
otherwise modified from time to time, the “Credit Agreement”);

WHEREAS, Borrowers desire to consummate a sale and leaseback transaction with
respect to the Real Property located at 7690 West Lake Mead, Las Vegas, Clark
County, Nevada (the “Barton Creek Sale and Leaseback Property”) pursuant to that
certain Contract of Sale, dated as of             , 2008 (the “Contract of
Sale”), between Buca Restaurants 2, Inc., a Minnesota corporation (“Buca 2”) and
Barton Creek Capital, LLC, a Texas limited liability company (“Barton”), that
certain Lease Agreement, dated as of             , 2008 (the “Lease Agreement”),
between Buca 2 and Barton, and the related documents attached hereto as Exhibit
“B” (collectively with the Contract of Sale and the Lease Agreement, the “Barton
Creek Sale and Leaseback Documents”) and upon the terms and subject to the
conditions set forth therein (the “Barton Creek Sale and Leaseback”);

WHEREAS, Borrowers have requested that the Lender Group consent to the Barton
Creek Sale and Leaseback as set forth herein; and

WHEREAS, upon the terms and conditions set forth herein, the Lender Group is
willing to consent to the Barton Creek Sale and Leaseback as set forth herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

1. Defined Terms. Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to them in the Credit Agreement, as amended
hereby.



--------------------------------------------------------------------------------

2. Consent and Agreements.

(a) Effective as of the Effective Date (as defined below), and subject to the
terms and conditions set forth herein, Agent and each Lender hereby consent to
the Barton Creek Sale and Leaseback pursuant to the Contract of Sale, Lease
Agreement and related documents attached hereto as Exhibit “B” upon the terms
and subject to the conditions set forth therein; provided that anything to the
contrary contained in the Credit Agreement notwithstanding (including in
Section 2.4(d) of the Credit Agreement), Agent, each Lender and each Borrower
hereby agree that the Net Cash Proceeds of the Barton Creek Sale and Leaseback
shall be used to immediately prepay the Advances (without a commensurate
permanent reduction of the Maximum Revolver Amount in an equivalent amount).
Borrowers acknowledge and agree that it shall constitute an immediate Event of
Default if Borrowers fail to perform or comply with their agreement set forth in
the foregoing proviso.

(b) In the event the Existing Barton Creek Mortgage (as defined below) is
replaced by the New Barton Creek Mortgage (as defined below) on Buca 2’s
leasehold interest in the Barton Creek Sale and Leaseback Property, Agent hereby
agrees to release the Existing Barton Creek Mortgage on the date of consummation
of the Barton Creek Sale and Leaseback (provided, however, that any such release
shall be without any recourse, representation, or warranty whatsoever, and shall
be subject to delivery of the relevant items contemplated Section 3(f) so as to
provide a perfected first priority Lien (subject to Permitted Liens) in favor of
Agent for the benefit of the Lender Group in Buca 2’s leasehold interest in the
Barton Creek Sale and Leaseback Property upon the date of consummation of the
Barton Creek Sale and Leaseback), and each Lender hereby consents to such
release.

(c) In the event the Existing Barton Creek Mortgage is amended in order to
subject thereto, in lieu of Buca 2’s fee interest in the Barton Creek Sale and
Leaseback Property, Buca 2’s leasehold interest in the Barton Creek Sale and
Leaseback Property, Agent hereby agrees to execute an amendment to the Existing
Barton Creek Mortgage (in form and substance satisfactory to Agent and as
further described in Section 3(f)(i)(B)) on the date of consummation of the
Barton Creek Sale and Leaseback, and each Lender hereby consents to such
amendment.

(d) In the event Agent has received evidence reasonably satisfactory to it that
Borrowers are unable to deliver the items set forth in Section 3(f) after having
used commercially reasonable efforts to do so, Agent hereby agrees to release
the Existing Barton Creek Mortgage (as defined below) on the date of
consummation of the Barton Creek Sale and Leaseback (provided, however, that any
such release shall be without any recourse, representation, or warranty
whatsoever). and each Lender hereby consents to such release.

3. Conditions Precedent to Amendment. The satisfaction of each of the following
shall constitute conditions precedent to the effectiveness of this Consent (the
date of such effectiveness being herein called the “Effective Date”) and each
and every provision hereof:

(a) Agent shall have received this Consent, duly executed by the parties hereto,
and the same shall be in full force and effect.

(b) Agent shall have received a reaffirmation and consent substantially in the
form attached hereto as Exhibit “A”, duly executed and delivered by each
Guarantor.



--------------------------------------------------------------------------------

(c) The representations and warranties herein and in the Credit Agreement, as
amended hereby, and the other Loan Documents shall be true and correct in all
material respects on and as of the date hereof, as though made on such date
(except to the extent that such representations and warranties relate solely to
an earlier date).

(d) No Default or Event of Default (other than an Event of Default resulting
from Borrowers’ failure to maintain a Fixed Charge Coverage Ratio of 0.00:1.00
for the 12 month period ending March 30, 2008 as required by Section 6.16(a)(ii)
of the Credit Agreement (the “Existing Event of Default”)) shall have occurred
and be continuing on the date hereof, nor shall result from the consummation of
the transactions contemplated herein.

(e) Agent shall have received evidence reasonably satisfactory to it (including
a certificate of the Secretary of Buca 2) that all (i) conditions precedent to
the consummation of the Barton Creek Sale and Leaseback have been satisfied, and
(ii) all material consents, approvals, authorizations, licenses, permits,
entitlements and accreditations required in connection with the Barton Creek
Sale and Leaseback have been obtained.

(f) Agent shall have received evidence reasonably satisfactory to it that
Borrowers shall have used commercially reasonable efforts to deliver to Agent
(i) either (A) a new Mortgage with respect to Buca 2’s leasehold interest in the
Barton Creek Sale and Leaseback Property, (the “New Barton Creek Mortgage”),
duly executed by Buca 2 and creating and perfecting a valid and enforceable
first priority Lien (subject to Permitted Liens) on Buca 2’s leasehold interest
in the Barton Creek Sale and Leaseback Property and all of Buca 2’s personal
property (other than the Excluded Assets) on such property, or (B) an amendment
(in form and substance satisfactory to Agent) to the existing Mortgage on the
Barton Creek Sale and Leaseback Property (the “Existing Barton Creek Mortgage”),
subjecting thereto, in lieu of Buca 2’s fee interest in the Barton Creek Sale
and Leaseback Property, Buca 2’s leasehold interest in the Barton Creek Sale and
Leaseback Property, duly executed by Buca 2 and creating and perfecting a valid
and enforceable first priority Lien (subject to Permitted Liens) on Buca 2’s
leasehold interest in the Barton Creek Sale and Leaseback Property and all of
Buca 2’s personal property (other than the Excluded Assets) on such property,
and (ii) a mortgagee title insurance policy (or a marked commitment to issue the
same) for the New Barton Creek Mortgage or the amended Existing Barton Creek
Mortgage referred to in the foregoing clause (i) (as the case may be), issued by
First American Title Insurance Company or another title insurance company
satisfactory to Agent in its Permitted Discretion, in an amount satisfactory to
Agent in its Permitted Discretion and assuring Agent that the New Barton Creek
Mortgage or the amended Existing Barton Creek Mortgage (as the case may be) is a
valid and enforceable first priority mortgage Lien (subject to Permitted Liens)
on Buca 2’s leasehold interest in the Barton Creek Sale and Leaseback Property
(free and clear of all defects and encumbrances except Permitted Liens), and is
otherwise in form and substance reasonably satisfactory to Agent.

(g) Agent shall have received copies of the Barton Creek Sale and Leaseback
Documents, certified as true and correct copies thereof by a Secretary of Buca
2, together with a certificate of a Secretary of Buca 2 stating that such
agreements remain in full force and effect and that Buca 2 has not breached or
defaulted in any material respect with respect to any of its obligations under
such agreements.



--------------------------------------------------------------------------------

(h) No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force as of the date
hereof and the Effective Date by any Governmental Authority against any
Borrower, any Guarantor, Agent, or any Lender.

(i) Borrowers shall have paid all of the Lender Group Expenses incurred by Agent
in connection with this Consent and the other transactions referred to herein.

4. Limitation; Reservation of Rights.

(a) Except as expressly amended, modified or waived under Section 2 above, all
of the representations, warranties, terms, covenants and conditions under or of
the Credit Agreement and any other Loan Document shall remain unwaived or
unmodified by the terms hereof and shall continue to be, and shall remain, in
full force and effect in accordance with their respective terms. The consent set
forth herein shall be limited precisely as provided for herein, and shall not be
deemed to be a waiver of, amendment of, consent to or modification of any other
term, provision or Default or Event of Default under the Credit Agreement or of
any term of any other Loan Document, instrument or agreement referred to therein
or herein or of any further or, except as expressly set forth herein, future
transaction or action on the part of Borrowers that would require the consent of
the Agents and Lenders under the Credit Agreement or any other Loan Document.

(b) Nothing contained in this Consent nor any communications between any
Borrower and Agent shall be a waiver of any rights or remedies that any Agent or
any Lender has or may have against any Borrower or any Guarantor with respect to
any Defaults or Events of Default now existing or that may hereafter occur
(including the Existing Event of Default). Agent and each Lender hereby reserves
and preserves all of its rights and remedies against each Borrower and each
Guarantor under the Credit Agreement and the other Loan Documents with respect
to any Defaults or Events of Default now existing or that may hereafter occur
(including the Existing Event of Default). Additionally, as a result of the
Existing Event of Default, the Lender Group is under no further obligation to
fund any Advance or issue any Letters of Credit or otherwise extend credit under
the Credit Agreement or under any of the other Loan Documents. Any Advance,
Letter of Credit or other extensions of credit which hereafter may be made
available to Borrowers shall be in the Lender Group’s sole and absolute
discretion until further notice, and any additional Advance, Letter of Credit or
other extensions of credit by the Lender Group shall be made, if at all, on a
case-by-case basis without waiving, ceasing or curing the Existing Event of
Default or any other Event of Default. Nothing contained herein shall be deemed
to be a commitment on the part of the Lender Group to make available to
Borrowers any such financing under the Credit Agreement, and the Lender Group
shall be under no obligation to do so. It is expressly understood that the
Lender Group’s honoring of a future Advance or issuing any Letter of Credit or
other credit extension request shall not (i) operate as a waiver, cessation or
cure of the Existing Event of Default, any other Event of Default or any right
or remedy of the Lender Group under the Credit Agreement or the other Loan
Documents, or (b) be deemed to establish a course of conduct so as to justify an
expectation by Borrowers that the Lender Group will make Advances, issue Letters
of Credit or otherwise extend credit in the future during the existence of such
Existing Event of Default or any other Event of Default.



--------------------------------------------------------------------------------

5. Costs and Expenses. Borrowers agree to pay all reasonable out-of-pocket costs
and expenses of each member of the Lender Group (including, without limitation,
the reasonable fees and disbursements of outside counsel to each member of the
Lender Group) in connection with the preparation, execution and delivery of this
Consent and all agreements and documents executed in connection herewith and the
review of all documents incidental thereto.

6. Representations and Warranties; Reaffirmations.

(a) Each Borrower represents and warrants to the Lender Group that (i) the
execution, delivery, and performance of this Consent and of the Credit
Agreement, as amended hereby, (A) are within its corporate or limited
partnership powers, (B) have been duly authorized by all necessary corporate or
limited partnership action on its part, and (C) are not in contravention of any
law, rule, or regulation applicable to it, or any order, judgment, decree, writ,
injunction, or award of any arbitrator, court, or Governmental Authority binding
on it, or of the terms of its Governing Documents, or of any material contract
or undertaking to which it is a party or by which any of its properties may be
bound or affected; (ii) each of this Consent and the Credit Agreement, as
amended hereby, are legal, valid and binding obligations of each Borrower,
enforceable against each Borrower in accordance with their respective terms
(except as enforcement may be limited by equitable principles or by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors rights generally); (iii) no Default or Event of Default (other the
Existing Event of Default) has occurred and is continuing on the date hereof or
as of the date upon which the conditions precedent set forth herein are
satisfied or as of the Effective Date; and (iv) the representations and
warranties herein and in the Credit Agreement, as amended hereby, and the other
Loan Documents shall be true and correct in all material respects on and as of
the date hereof, as though made on such date (except to the extent that such
representations and warranties relate solely to an earlier date).

(b) Each Borrower hereby restates, ratifies and reaffirms each and every term
and condition set forth in the Credit Agreement, as amended hereby, and the
other Loan Documents to which it is a party effective as of the date hereof.
Each Borrower hereby acknowledges, confirms and agrees that Agent has and shall
continue to have valid, enforceable and perfected first-priority liens upon and
security interests in the Collateral (subject only to Permitted Liens) granted
to Agent pursuant to the Loan Documents or otherwise granted to or held by
Agent.

7. Choice of Law. The validity of this Consent, its construction, interpretation
and enforcement, and the rights of the parties hereunder shall be determined
under, governed by, and construed in accordance with the laws of the State of
New York.

8. Counterpart Execution. This Consent may be executed in any number of
counterparts, all of which when taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Consent by signing
any such counterpart. Delivery of an executed counterpart of this Consent by
telefacsimile or electronic mail shall be equally as effective as delivery of an
original executed counterpart of this Consent. Any party delivering an executed
counterpart of this Consent by telefacsimile or electronic mail also shall
deliver an original executed counterpart of this Consent, but the failure to
deliver an original executed counterpart shall not affect the validity,
enforceability, and binding effect of this Consent.



--------------------------------------------------------------------------------

9. Effect on Loan Documents.

(a) The Credit Agreement and each of the other Loan Documents, as amended,
modified or waived hereby, shall be and remain in full force and effect in
accordance with their respective terms and hereby are ratified and confirmed in
all respects. The execution, delivery, and performance of this Consent shall not
operate, except as expressly set forth herein, as a modification or waiver of
any right, power, or remedy of Agent or any Lender under the Credit Agreement or
any other Loan Document. The waivers, consents, and modifications herein are
limited to the specifics hereof, shall not apply with respect to any facts or
occurrences other than those on which the same are based, shall not excuse
future non-compliance with the Loan Documents, and shall not operate as a
consent to any further or other matter under the Loan Documents.

(b) Upon and after the effectiveness of this Consent, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to “the Credit Agreement”, “thereunder”, “therein”,
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement as modified and amended hereby.

(c) To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Credit
Agreement, after giving effect to this Consent, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Credit Agreement as modified or amended hereby.

(d) This Consent is a Loan Document.

10. Entire Agreement. This Consent embodies the entire understanding and
agreement between the parties hereto with respect to the subject matter hereof
and supersedes any and all prior or contemporaneous agreements or understandings
with respect to the subject matter hereof, whether express or implied, oral or
written.

[signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have entered into this Consent as of the date
first above written.

 

BUCA, INC.

a Minnesota corporation

By:

   

/s/ Richard G. Erstad

Title:

    General Counsel

BUCA RESTAURANTS, INC.

a Minnesota corporation

By:

   

/s/ Richard G. Erstad

Title:

    Secretary

BUCA TEXAS RESTAURANTS, L.P.

a Texas limited partnership

By:

 

Buca Restaurants, Inc.,

its general partner

 

By:

 

/s/ Richard G. Erstad

 

Title:

  Secretary

BUCA RESTAURANTS 2, INC.

a Minnesota corporation

By:

   

/s/ Richard G. Erstad

Title:

    Secretary

BUCA (MINNEAPOLIS), INC.

a Minnesota corporation

By:

   

/s/ Richard G. Erstad

Title:

    Secretary



--------------------------------------------------------------------------------

WELLS FARGO FOOTHILL, INC.

a California corporation, as Agent and as a Lender

By:

 

Kelly Walsh

Title:

  Vice President